Citation Nr: 9926694	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  97-23 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to the proceeds of the veteran's National Service 
Life Insurance (NSLI) policy.


REPRESENTATION

Appellant represented by:	Douglas G. Skjelset, Attorney


WITNESSES AT HEARING ON APPEAL

The appellant, her son, an acquaintance, and the veteran's 
former attorney



ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active service from August 1951 to August 
1955.  He died in March 1996.  The appellant is the widow of 
the veteran.

This matter, a simultaneously contested claim for the 
proceeds of the veteran's NSLI policy, comes to the Board of 
Veterans' Appeals (Board) from a May 1997 determination of 
the Department of Veterans Affairs (VA) Philadelphia Regional 
Office (RO) and Insurance Center, which denied the 
appellant's claim of entitlement to the veteran's NSLI policy 
proceeds and awarded such proceeds to the veteran's two 
daughters.  In June 1999, the matter was temporarily 
transferred to the Fort Harrison, Montana RO where the 
appellant testified at a Travel Board hearing.  The Montana 
RO currently has control of the file.   

It is noted that in April 1996, the proceeds of the veteran's 
NSLI policy were initially paid to the appellant, in the 
amount of $20,073.87.  Upon determining that she was not the 
proper beneficiary of such proceeds, the RO notified her that 
she should return the money to VA.  The appellant thereafter 
requested a waiver of collection of this debt.  This matter 
has not yet been addressed by the RO.  Inasmuch as it is not 
inextricably intertwined with the issue currently before the 
Board, it is referred to the RO for appropriate action.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  On January 24, 1995, the veteran designated his daughters 
as the principal beneficiaries of his NSLI policy proceeds.

3.  The April 11, 1995 change of beneficiary is invalid as it 
was not signed by the veteran.  

4.  The record does not otherwise contain credible evidence 
of the veteran's intent to change the designation of the 
principal beneficiary of his NSLI policy proceeds from his 
daughters to the appellant.


CONCLUSION OF LAW

The veteran's two daughters are the last-named principal 
beneficiaries of the veteran's NSLI policy and are entitled 
to the full proceeds of that policy.  38 C.F.R. § 1917 (West 
1991); 38 C.F.R. §§ 8.22 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A review of the record shows that in November 1955, the 
veteran applied for NSLI benefits, naming his then-wife, 
Donna, in the application as the principal beneficiary.  He 
named his two daughters as the contingent beneficiaries.  In 
July 1975, he changed the designation of his principal 
beneficiary to the appellant, and again named his daughters 
as the contingent beneficiaries.  

On January 24, 1995, the veteran signed a VA Form 29-336 
(Designation of Beneficiary, Government Life Insurance), 
naming his daughters as the principal beneficiaries of his 
NSLI policy proceeds; he named no contingent beneficiaries.  
This form was received at the RO on January 30, 1995.

On February 6, 1995, the veteran signed a Power of Attorney 
in favor of the appellant.  The instrument, a copy of which 
was received at the RO on February 16, 1995, contains a 
paragraph to the effect that the appellant could "designate 
any beneficiary of any annuity insurance or benefit to which 
my estate or another person may be entitled to include my 
attorney in fact herein designated."  According to the 
document, the veteran signed it on February 6, 1995 in 
Missoula, Montana; however, it was reportedly notarized in 
the State of Oregon on January 31, 1995, seven days prior to 
the veteran's signature.  The notary nonetheless attested 
that the veteran had appeared personally before him on that 
date and "freely and voluntarily executed" the Power of 
Attorney.  

On April 17, 1995, the RO received an another VA Form 29-336.  
This form, purportedly signed by the veteran on April 11, 
1995, named the appellant as the sole principal beneficiary 
of his NSLI insurance proceeds; his daughters were named as 
the contingent beneficiaries.  The appellant's son was listed 
as the witness to the signature.

On March [redacted] 1996, the veteran died.  On March 25, 1996, the 
appellant called the RO and requested payment of the proceeds 
of the veteran's NSLI policy; she advised the RO that she 
would follow with a written claim for those benefits.  On 
April 1, 1996, her written request for the proceeds of the 
veteran's NSLI policy was received at the RO.  Later that 
month, the RO authorized payment of the proceeds of the NSLI 
policy to the appellant.  

On April 15, 1996, the veteran's daughter submitted a written 
request for the veteran's NSLI policy proceeds and enclosed a 
copy of the January 1995 Designation of Beneficiary signed by 
the veteran.  By May 1995 letter, the RO notified the 
veteran's daughter that on the most recent designation of 
beneficiary of record, dated April 11, 1995, the veteran had 
named the appellant as the principal beneficiary.  As such, 
the RO advised her that they were required to pay the 
proceeds of the veteran's policy to the appellant, the last 
principal beneficiary named by him.  The RO enclosed a copy 
of the April 11, 1995 Designation of Beneficiary.

Upon receipt of the RO's letter, the veteran's daughter 
called the RO and alleged that the appellant had forged the 
veteran's signature on the April 11, 1995 Designation of 
Beneficiary.  

In a May 1996 letter, the attorney for the veteran's 
daughters argued that the April 11, 1995 Designation of 
Beneficiary was invalid because the appellant had signed the 
veteran's name and designated herself as sole principal 
beneficiary.  He also noted that the February 1995 Power of 
Attorney did not grant her the power to change the insurance 
beneficiary designation.  In any event, he argued that the 
instrument was patently invalid as the notary could not have 
witnessed the veteran's signature as the veteran apparently 
signed the document in Montana seven days after it was 
notarized in Oregon.  

In support of his clients' position, the attorney attached 
handwriting exemplars of the veteran, including a January 23, 
1995 Last Will and Testament (leaving his estate in equal 
shares to the appellant and his daughters), a January 22, 
1995 General Power of Attorney, a January 27, 1995 Nomination 
of Guardian and Conservator, and a January 22, 1995 
Appointment of Health Care Representative (all naming his 
daughter as his representative).  The veteran's signature on 
these documents is clearly not the same as the signature on 
the April 11, 1995 Designation of Beneficiary.

By May 1996 letter, the RO contacted the appellant and her 
son (the listed witness to the April 11, 1995 Designation of 
Beneficiary) and notified them that a question had arisen as 
to the validity of that document.  They were asked to provide 
more information concerning the circumstances of the signing 
of the Designation of Beneficiary.

By July 1996 letter, the appellant responded that she had 
signed the Designation of Beneficiary and named herself as 
sole principal beneficiary at the request of the veteran.  
She claimed that the veteran had requested that she take such 
action because "he was physically unable to do so at the 
time."  She indicated that she had complied with his request 
as his attorney-in-fact.  The appellant further stated that 
on April 11, 1995, the veteran had been alert, lucid, and 
understood whom he was naming as his principal beneficiary.  
She indicated that the veteran wanted to designate her as the 
principal beneficiary because "[h]e was concerned about my 
financial welfare after his death."  She stated that she, 
her son, and the veteran had "discussed the financial 
burdens of his terminal illness."

The appellant's son responded to the RO's letter in July 
1996; he indicated that he had observed the veteran's 
"Attorney in Fact" sign the Designation of Beneficiary on 
April 11, 1995.  He claimed that the veteran asked the 
appellant to sign the form because "he was unable to write 
due to his physical condition" and because he "wanted his 
wife to pay the expenses of his last illness, and other debts 
that were incurred."  He noted that the appellant and the 
veteran had been married for over 20 years.

By July 1996 letter, the RO notified the veteran's daughters 
that they were entitled to the proceeds of the veteran's NSLI 
policy.  The appellant was also notified of this 
determination by July 1996 letter and advised of her 
procedural and appellate rights.

The appellant and her attorney disputed the RO's 
determination, arguing that it was the veteran's intention to 
name her as sole principal beneficiary of his NSLI policy 
proceeds, even though he had not signed the form himself.  In 
support of her claim, she submitted an October 1996 affidavit 
in which she attested that the veteran's physical condition 
on April 11, 1995 "put him at the point where he could not 
write most of the time and had difficulty with motor skills 
like feeding himself, etc."  She claimed that "he could not 
sign his name to any documents" so he requested that she do 
so.  The appellant again indicated that the veteran had told 
her that "he wanted to change the VA beneficiary form on his 
VA insurance.  We agreed that after his death, I would need 
money to pay the bills we were incurring, especially since I 
was not able to work as much, and he wanted to change the 
beneficiary."  

Also in support of her contentions, the appellant submitted a 
copy of an October 1996 letter from the veteran's VA 
physician to the effect that the veteran had been followed 
for lung cancer and that during the last two years of his 
life, "he was dealing with the effects of brain metastasis 
and his fine-motor skills were impaired."

Thereafter, the RO obtained VA clinical records pertaining to 
the last period of the veteran's life.  These records show 
that in December 1994, he became ill and was hospitalized at 
the Helena, Montana VA Medical Center (VAMC) where he was 
diagnosed with small cell carcinoma of the lung with 
metastases to the liver.  His condition reportedly 
deteriorated and he requested transfer to the Portland, 
Oregon VAMC to be closer to his daughters and his friends.  
As such, he was transferred to the Portland VAMC in January 
1995 where he began his first course of chemotherapy.  He was 
discharged on February 2, 1995 to a nursing home.  

On February 13, 1995, the veteran was again hospitalized at 
the Portland VAMC for another course of chemotherapy.  During 
the period of hospitalization, it was noted that the 
appellant had called the hospital to request that the veteran 
be transferred to Montana so she could take care of him.  
Following his chemotherapy, he was again discharged to the 
nursing home on February 17, 1995.  Subsequent VA social work 
notes indicate that although the veteran was separated from 
his wife, it was decided that he would go back and live with 
her.  It is noted that the appellant is a nurse.  On March 7, 
1995, the veteran was transferred to the Fort Harrison, 
Montana VA facility for further treatment.  Subsequent 
clinical records are negative for indications of impairment 
of motor function.

In response to an inquiry from the RO, by December 1996 
letter, the veteran's VA treating physician indicated that 
the appellant had contacted her previously for assistance 
with her claim; however, she indicated that the appellant had 
not informed her of the specific questions at issue.  The 
veteran's physician clarified that although he had undergone 
chemotherapy on two occasions in April 1995 (on April 4 and 
22) he did have the motor skills to execute a beneficiary 
designation on April 11, 1995, as well as the capacity to 
direct someone else to execute a change.

In January 1997, the appellant's attorney submitted 
additional documents in support of his client's position.  
These documents included statements from two of her friends, 
as well as her mother, and her son.  These statements are to 
the effect that the appellant had been caring for the veteran 
and that it was his intention to leave her his assets, 
including his NSLI policy proceeds.  Also submitted was a 
February 6, 1995 document in which the veteran named the 
appellant as beneficiary of his Sheet Metal Workers pension.

In March 1997, the veteran's daughter submitted a copy of a 
lengthy handwritten letter the veteran had written her on 
April 20, 1995.  In attached statement, she indicated that, 
despite the contentions of the appellant, the veteran had 
been entirely capable of signing his name to the April 11, 
1995 designation of beneficiary as evidenced by the long 
letter he had written her shortly thereafter.  She further 
indicated that her father told her that he had intended for 
the appellant to receive 1/3 of his estate, as well as his 
Social Security and pension benefits, as repayment for taking 
care of him in his last year.  However, she indicated that 
her father had intended for her and her sister to have the 
proceeds of both his VA and Sheet Metal Workers insurance 
policies, not the appellant.  She stated that although the 
appellant and the veteran had been married for twenty-two 
years, they had not lived together for twenty of those years.  

The RO thereafter requested information from the appellant's 
attorney regarding how the veteran's assets had been 
distributed upon his death.  The attorney responded that the 
veteran had had an insurance policy with Prudential which had 
been split in equal shares between his daughters and the 
appellant.  He stated that the Sheet Metal Workers Insurance 
policy had been split equally between his daughters only 
($5,000 each) and that the appellant had received his pension 
benefits (approximately $420 monthly).  He noted that the 
appellant had also received the veteran's 1979 pickup truck 
and his canoe.  He emphasized that the appellant had made 
great personal sacrifices in caring for the veteran in the 
last year of his life.

In August 1997, the appellant's attorney obtained a letter 
from the individual who had notarized the Power of Attorney 
in February 1996.  In his letter, he indicated that "I do 
attest the document in question as notarized by me on 
February 6th, 1995."  He enclosed a copy of his notarization 
ledger bearing the signature of the veteran and the appellant 
on February 6, 1995.  No further explanation was offered as 
to the discrepancies noted above.  

In June 1999, the appellant, her son, an acquaintance, and 
the veteran's former attorney testified at a Board hearing at 
the RO.  The appellant's former attorney testified that he 
had known the veteran on a personal level and had drafted a 
durable power of attorney for him.  He indicated that it was 
his understanding that the power of attorney was to benefit 
the appellant.  

The appellant testified that although she and the veteran had 
only lived together "on and off" as husband and wife during 
their marriage, they were "very close" during the last year 
of his life.  She explained that she had gone to Portland 
when he was hospitalized there and carried the Power of 
Attorney draft with her "in case I needed it if [the 
veteran] wanted to come home I could have him sign it before 
we even flew back to Fort Harrison."  She stated that she 
explained to the veteran that "you realize I cannot do 
anything for you unless you sign a power of attorney so I can 
take care of all your affairs because I've been into these 
situations before where people don't do this, the durable 
power of attorney and power of health and they get themselves 
into trouble."  The appellant also indicated that she had 
signed the April 11, 1995 Designation of Beneficiary at the 
direction of the veteran.  She again claimed that he had been 
unable to sign the document himself due to "neuropathy."  
She explained that "we had discussed this about the cost of 
everything, the loan that I'd taken out to pay bills and 
everything was just getting out of hand."  She stated that 
she had lost a lot of time from work and had incurred many 
expenses in caring for the veteran.  

The appellant's son testified that the appellant had gone to 
great lengths to care for the veteran.  He indicated that she 
had purchased a bed for him and that she had "basically 
moved out of her room and given it to [the veteran]."  He 
also stated that he had been present at the time the 
appellant had signed the veteran's name to the April 11, 1995 
designation of beneficiary and that the veteran had requested 
that she do so because "it basically came down to needing 
the money and she was going to incur a lot of bills and 
things in the course of all the treatment and all the taking 
care of him."  As such, he indicated that the veteran 
"agreed to you know sign off."  

The appellant's acquaintance testified that she had known the 
veteran and the appellant for twenty five to thirty years and 
that she had often cared for the veteran during the last year 
of his life when the appellant was working.  She stated that 
the veteran was very grateful that the appellant was caring 
for him and that they were "very close" to each other.  

II.  Law and Regulations

An NSLI policy is a contract between the veteran and the 
United States government.  See 38 U.S.C.A. § 1917; Wolfe v. 
Gober, 11 Vet. App. 1, 2 (1997).  As the insurer, the United 
States promises to pay the proceeds of the NSLI policy to 
whomever the veteran designates as the beneficiary or 
beneficiaries of the policy proceeds.  "It is well settled 
that '[p]olicies of [NSLI] are contracts of the United States 
and possess the same legal incidence as other Government 
contracts.  The terms are to be construed by Federal and not 
by State law."  Wolfe, 11 Vet. App. at 2 (quoting Dyke v. 
Dyke, 122 F. Supp. 529, 535 (E.D. Tenn. N.D. 1954)). 

The federal statute governing NSLI policies gives the veteran 
the right to change the beneficiary of an NSLI policy at any 
time, with or without the knowledge or consent of any present 
or prior beneficiaries.  38 U.S.C.A. § 1917(a); 38 C.F.R. § 
8.22 (1997); see Wissner v. Wissner, 338 U.S. 655, 658 
(1950); Young v. Derwinski, 2 Vet. App. 59 (1992).  To be 
effective, a change of beneficiary must be made by notice in 
writing, signed by the insured, and forwarded to VA by the 
insured or his agent.  A change of beneficiary may not be 
made by last will and testament.  38 C.F.R. § 8.22; see Jones 
v. Brown, 6 Vet. App. 388, 390 (1994).  

Attempts by a veteran to change beneficiaries are liberally 
construed by reviewing courts so as to effectuate the 
veteran's intent, with a two-prong test being used to 
determine if an actual change of beneficiaries has taken 
place.  First, there must be evidence of an intention on the 
part of the veteran to change the beneficiary, and second, 
there must be some overt act done to effectuate that intent.  
Hammock v. Hammock, 359 F.2d 844 (5th Cir. 1966); Curtis v. 
West, 11 Vet. App. 129, 133 (1998).  

Assuming the above criteria are met, a change of beneficiary 
designation may nonetheless be invalid, if it is determined 
that the insured lacked "testamentary capacity" at the time 
of the disputed change of beneficiary.  Testamentary capacity 
is that degree of mental capacity necessary to enable a 
person to perform a testamentary act.  38 C.F.R. § 3.355 
(1998).  

There is a general, but rebuttable presumption that every 
testator possesses testamentary capacity.  38 C.F.R. § 3.355.  
The burden of proving lack of testamentary capacity lies with 
the person so contesting.  Morris v. United States, 217 F. 
Supp. 220 (N.D. Tex. 1963).  To rebut this presumption of 
testamentary capacity established by section 3.355(c), the 
contestant must show a lack of testamentary capacity by a 
preponderance of the evidence.  Elias v. Brown, 10 Vet. App. 
259 (1997).  

The law also provides that a beneficiary designation may be 
invalid if there is undue influence placed upon an insured to 
change the beneficiary of his policy.  Generally, "undue 
influence" which will nullify a change of beneficiary is 
that influence or dominion, as exercised at the time and 
under the facts and circumstances of the case, which destroys 
the free agency of the testator, and substitutes in the place 
thereof, the will of another.  Long v. Long, 125 S.W. 2d 1034 
(Tex. 1939).  Before a testament can be set aside on the 
grounds of undue influence, the contestant must prove (1) the 
existence and exertion of an influence; (2) the effect and 
operation of such influence so as to subvert or overpower the 
mind of the testator at the time of the execution of the 
testament; and (3) the execution of the testament which the 
maker thereof would not have executed except for such 
influence.  Lyle v. Bentley, 406 F. 2d 325 (5th Cir. 1969).

III.  Analysis

As set forth above, 38 C.F.R. § 8.22 unambiguously states 
that an effective change of beneficiary must be in writing 
and "signed by the insured."  In this case, it is 
undisputed that the veteran did not sign the April 11, 1995 
Designation of Beneficiary naming the appellant as the 
principal beneficiary.  Thus, the April 11, 1995 change is 
invalid.  See also Curtis, 11 Vet. App. at 133 ("The 
validity of [a] beneficiary change is decided under federal 
law which requires a change of NSLI beneficiary to be signed 
by the veteran.  The record shows that it was the appellant, 
not the veteran, who signed the change in beneficiary form 
and therefore the change was not valid.").  

Rather, the last Designation of Beneficiary signed by the 
veteran in this case is dated in January 1995.  In this 
document, he named his daughters as the principal 
beneficiaries of his NSLI policy proceeds.  The appellant has 
not questioned its authenticity, nor has she alleged that the 
veteran did not have testamentary capacity or was unduly 
influenced at the time it was executed.  Thus, as the 
veteran's daughters were the last individuals he designated 
as the principal beneficiaries of the proceeds of his NSLI 
policy, they are entitled to payment.  38 U.S.C.A. § 1917; 38 
C.F.R. § 8.22.  

In reaching this decision, the Board has considered the 
appellant's contentions that she is entitled to the proceeds 
of the veteran's NSLI policy since, according to her, the 
veteran wanted to change the January 1995 beneficiary 
designation before he died, but was unable to do so for 
medical reasons.  As such, she claims that, at his direction, 
she signed his name to an April 11, 1995 Designation of 
Beneficiary form and named herself as the sole principal 
beneficiary.  

In that regard, the Board notes that "the courts have held 
that where the intent of the insured is manifest, the court 
will brush aside all legal technicalities to effectuate that 
intent."  Curtis, 11 Vet. App. at 133 (1998).  However, as 
noted, evidence of this intent, along with an affirmative act 
by the insured to effectuate that intent, must also be 
present.  Id.  

Here, the primary evidence of the veteran's intent to 
designate the appellant as the principal beneficiary of his 
NSLI proceeds are her own statements and those of her friends 
and relatives.  However, the Board assigns little probative 
value to their statements in this regard.  First, it is noted 
that the appellant is far from a disinterested party.  
Second, it is observed that her credibility has been further 
diminished by her insistence that she signed the veteran's 
name to the April 11, 1995 change of beneficiary form herself 
because he was physically incapable of doing so.  

The Board notes that the appellant testified that she is a 
registered nurse.  Thus, she has some background as a medical 
professional.  Despite the appellant's contentions, however, 
the Board notes that the veteran's VA physician has stated 
clearly and unequivocally that the veteran was in fact 
physically capable on April 11, 1995 of signing his name and 
changing his designation of beneficiary form without 
assistance.  Moreover, this conclusion is supported by the 
lengthy handwritten letter from the veteran to his daughter, 
dated shortly after the April 11, 1995 Designation of 
Beneficiary.  Accordingly, the Board concludes that the 
opinion provided by the appellant, who has an interest in 
this case, is far outweighed by the objective statement by a 
VA physician.   

In light of these facts, the appellant (as well as her son) 
have cast serious doubts on their credibility as a whole.  
Other than the assertions of the appellant and her 
supporters, to which little probative value is assigned, the 
Board concludes that there is no other evidence of record 
indicating that it was the veteran's intent to change the 
beneficiary of his NSLI policy proceeds from his daughters to 
the appellant.  

Questions of its validity notwithstanding, the Board finds 
that the February 1995 Power of Attorney does not show that 
the veteran intended to change the beneficiary of his NSLI 
policy proceeds to the appellant.  In fact, nowhere does this 
document specifically mention his NSLI policy, much less 
designate the appellant as the principal beneficiary.  The 
Board finds that the fact that the veteran provided the 
appellant with a power of attorney, in and of itself, does 
not indicate any specific intent on the veteran's part to 
name her as beneficiary of his NSLI policy to the exclusion 
of his daughters.  

Likewise, the Board rejects the appellant's contentions that 
the February 6, 1995 document in which the veteran named her 
as beneficiary of his Sheet Metal Workers pension shows that 
he also intended to designate her as his principal NLSI 
beneficiary.  In the opinion of the Board, one has no bearing 
on the other.  It does not logically follow that since the 
veteran left her one asset, he intended to leave her the 
other.  In fact, the Board observes that the veteran named 
his daughters as the principal beneficiaries of his Sheet 
Metal Workers insurance policy.  Moreover, the veteran's 
daughter has indicated that the veteran explained to her that 
he had intended for the appellant to receive 1/3 of his 
estate, as well as his Social Security and pension benefits, 
as repayment for taking care of him in his last year.  
However, the veteran's daughter indicated that he intended 
for her and her sister to have the proceeds of both his VA 
and Sheet Metal Workers insurance policies, not the 
appellant.  

In summary, the evidence shows that the veteran's last valid 
designation of record named his daughters as the principal 
beneficiaries of his NSLI insurance proceeds.  Thus, as they 
were the last individuals he designated as the principal 
beneficiaries of the proceeds of his NSLI policy, they are 
entitled to payment.  38 U.S.C.A. § 1917; 38 C.F.R. § 8.22.  


ORDER

The appellant's claim of entitlement to the proceeds of the 
veteran's NSLI policy is denied.



		
	M. SABULSKY
	Member, Board of Veterans' Appeals



 

